Exhibit 10.1

[Avant Advisory Group Letterhead]

May 11, 2010

Mr. Cesar M. Garcia

IRIS International Inc.

Chairman, President and Chief Executive Officer

9172 Eton Ave.

Chatsworth, CA 91311

Dear Mr. Garcia:

Avant Advisory Group, LLC (“Avant” or “we”) is pleased that IRIS International
Inc. (“Company” or “you”) has selected us to provide IRIS with outsourced
interim services (the “Services”). The Services and fees are described on the
attached Schedule to Interim Services Agreement (the “Schedule”) and will be
provided by the individual (the “Avant Resource”) identified on such Schedule.
Schedules for additional Avant Resources may be added from time to time upon the
mutual written agreement of the parties.

Engagement

The Avant Resource will be one of Avant’s professionals, and we will be solely
responsible for determining the conditions, terms and payment of compensation
and benefits for the Avant Resource, unless agreed to otherwise as indicated in
any Schedule. You will be solely responsible for providing the Avant Resource
day-to-day guidance, supervision, direction, assistance and other information
necessary for the successful and timely completion of the Services. Avant will
have no oversight, control, or authority over the Avant Resource with respect to
the Services. The Company acknowledges that it is solely responsible for the
sufficiency of the Services for its purposes. The Company will designate an
executive and/or board level individual to be responsible for overseeing the
Services. The Avant Resource will report directly to such individual with
respect to the provision of the Services. However, only if acting as an
executive officer of the Company and is authorized by the Company to make such
decision, the Avant Resource will be permitted or required to be the ultimate
decision making authority for any material decision relating to your business,
including, without limitation, any proposed merger, acquisition,
recapitalization, financial strategy or restructuring.

Fees and Expenses.

The Company will pay Avant the fees set forth on the applicable Schedule. In
addition, the Company will reimburse Avant directly for all travel and
out-of-pocket expenses incurred in connection with this agreement (including any
Schedules).

Payment Terms

Payments to Avant should be made automatically semi-monthly by electronic
transfer in accordance with the wire instructions below or such alternative
instructions as provided by us from time to time.



--------------------------------------------------------------------------------

Bank Name and Address:

   Wells Fargo Bank    San Francisco, CA

ABA Transit/Routing Number

   122000247

Beneficiary Account Number:

   1864310832

Beneficiary:

   Avant, Inc.

Address

   13337 South Street, Suite 279, Cerritos, CA 90703

Optional Information such as “For Further Credit To”

   Avant Advisory Group, LLC, Avant Financial Advisors & Forensics, Inc.

Federal Tax ID

   20-4844915

Please reference IRIS International Inc. in the body of the payment.

Effective Date and Termination

This agreement will be effective as of the earlier of (i) the date Avant begins
providing Services to the Company, or (ii) the date of the last signature to
this agreement as indicated on the signature page. In the event that a party
breaches this agreement (including any Schedule) and fails to cure it within 10
days following delivery by the non-breaching party of written notice specifying
the nature of the breach, the non-breaching party may terminate this agreement
or the applicable Schedule effective upon written notice of such termination.
The termination rights in this Section are in addition to and not in lieu of the
termination rights set forth in each of the Schedules.

Hiring the Avant Resource Outside of an Avant Agreement.

If, at any time during the time frame in which a Avant Resource is providing
Services to the Company and for a period of 12-months thereafter, other than in
connection with this agreement or another Avant agreement, the Company or any of
its subsidiaries or affiliates employs such Avant Resource, or engages such
Avant Resource as an independent contractor, the Company will pay Avant a
placement fee as described in the attached Schedule. The amount will be due and
payable to Avant upon written demand to the Company.

Warranties and Disclaimers

We disclaim all representations and warranties, whether express, implied or
statutory, including, but not limited to any warranties of quality, performance,
merchantability, or fitness of use or purpose. Without limiting the foregoing,
we make no representation or warranty with respect to the Avant Resource or the
Services provided hereunder, and we will not be responsible for any action taken
by you in following or declining to follow any of the Avant Resource’s advice or
recommendations. The Services provided by Avant and the Avant Resource hereunder
are for the sole benefit of the Company and not any unnamed third parties. The
Services will not constitute an audit, review, opinion, or compilation, or any
other type of financial statement reporting or attestation engagement that is
subject to the rules of the AICPA or other similar state or national
professional bodies or laws and will not result in an opinion or any form of
assurance on internal controls.

Indemnification

Since Avant will be acting on your behalf in accordance with this agreement, you
agree to indemnify and hold Avant and personnel, agents and contractors
(“Indemnified Person” harmless against all cost, fees, expenses, damages, and
liabilities (including reasonable defense costs and legal fees and charges for
the time of Avant’s employees and staff at their then hourly rates), associated
with any legal proceeding or other claim brought against us by a third party,
including a subpoena or court order, arising from or relating to any services
that we perform on and related to this engagement generally. This indemnity, as
finally adjudicated by a finder of fact, shall not apply to the extent a claim
arises out of our gross negligence or willful misconduct. Neither of us will be
liable for any delays or failures in performance due to circumstances beyond our
reasonable control.

Notwithstanding anything to the contrary, the aggregate liability of Avant and
its affiliates and respective partners, members, shareholders, directors,
officers, employees and agents for any claims, liabilities, or expenses of any
kind relating to services performed for you, shall be limited to the aggregate
amount of fees actually received by Avant.

You agree to enter into your standard Indemnification Agreement for Directors
and Officers with the Avant Resource.

 

2



--------------------------------------------------------------------------------

Insurance

You agree to add the Avant Resource as a covered party to the Company’s
directors and officers (“D &O”) insurance. The Company will provide Avant or the
Avant Resource with written evidence that the Company maintains directors’ and
officers’ insurance covering the Avant Resource in an amount reasonably
acceptable to Avant at no additional cost to the Avant Resource. The Company
will maintain the insurance at all times while this agreement remains in effect.
Furthermore, the Company will maintain such insurance coverage with respect to
occurrences arising during the term of this agreement for at least five years
following termination or expiration of the applicable Schedule or will purchase
a D&O extended reporting period or “tail” policy to cover the Avant Resource for
the five year time period.

Resolution of Disputes

We believe the best way to avoid disappointments and misunderstandings are for
there to be frequent and open communication between us. If a dispute should
arise, we want to settle it quickly and fairly. We will try to do so through
discussion. If we do not succeed in this endeavor, then we agree that all
disputes and claims (other than claims seeking injunctive relief) relating to
this agreement or the performance of services on your behalf, including, but not
limited to, claims for payment default or gross negligence, shall be decided by
binding and non-appealable arbitration before a sole arbitrator affiliated with
American Arbitration Association (“AAA”) in Los Angeles County, California
pursuant to the applicable AAA rules and procedures. Each of us shall have the
right of discovery as part of the arbitration proceeding in accordance with
California Code of Civil Procedure, Section 1283.05; provided, however, that the
discovery period shall be determined by the arbitrator and the parties may agree
to limit the scope of the discovery if the claims do not warrant extensive
discovery. Arbitration of the dispute or claim shall commence no later than
twenty (20) days after the selection or appointment of such arbitrator. The
award shall be made promptly by the arbitrator and, unless agreed by the parties
or specified by law, no later than fifteen (15) days from the date of the
closing of the hearing. The arbitrator’s determination shall be final and
non-appealable. In agreeing to this arbitration procedure, each of us
irrevocably waives, to the fullest extent permitted by law, all rights to trial
by jury in any such action, proceeding or counterclaim (whether in contract,
statute, tort or otherwise) and all judicial rights, including the right to
appeal from the decision of the arbitrator. Notwithstanding the foregoing, any
claim by Avant for indemnity or contribution arising from or relating to any
third-party claim and/or Avant may, at the discretion of Avant, be adjudicated
in such court having jurisdiction over such third-party claim. You irrevocably
waive any objections to personal jurisdiction, improper venue or inconvenient
forum in Los Angeles, California. Following the issuance of a final,
non-appealable judgment or arbitral award, the prevailing party shall be
entitled to recovery of costs, reasonable attorneys’ fees and an award of
interest as provided by the arbitrator, and judgment upon the award rendered may
be entered in any court having jurisdiction thereof.

Additional Provisions

This agreement will be governed by and construed in accordance with the laws of
the State of California, without regard to conflicts of law provisions.

In the event any member or employee of Avant (including, without limitation, any
Avant Resource) is requested or authorized by you or is required by government
regulation, subpoena, or other legal process to produce documents or appear as
witnesses in connection with any action, suit or other proceeding initiated by a
third party against you or by you against a third party, you will reimburse
Avant for its member’s or employee’s professional time (based on customary
rates) and expenses, as well as the fees and expenses of its counsel, incurred
in responding to such requests. This provision is in addition to and not in lieu
of any indemnification obligations the Company may have under this agreement.

This agreement together with all Schedules constitutes the entire agreement
between the parties with regard to this subject matter and supersedes any and
all agreements, whether oral or written, between the parties with respect to its
subject matter. No amendment or modification to this agreement will be valid
unless in writing and signed by both parties.

If any portion of this agreement is found to be invalid or unenforceable, such
provision will be deemed severable from the remainder of this agreement and will
not cause the invalidity or unenforceability of the remainder of this agreement,
except to the extent that the severed provision deprives either party of a
substantial portion of its bargain.

Neither party will be deemed to have waived any rights or remedies accruing
under this agreement unless such waiver is in writing and signed by the party
electing to waive the right or remedy. The waiver by any party of a breach or
violation of any provision of this agreement will not operate or be construed as
a waiver of any subsequent breach of such provision or any other provision of
this agreement.

 

3



--------------------------------------------------------------------------------

Neither party will be liable for any delay or failure to perform under this
agreement (other than with respect to payment obligations) to the extent such
delay or failure is a result of an act of God, war, earthquake, civil
disobedience, court order, labor dispute, or other cause beyond such party’s
reasonable control.

You may not assign your rights or obligations under this agreement without the
express written consent of Avant. Nothing in this agreement will confer any
rights upon any person or entity other than the parties hereto and their
respective successors and permitted assigns and Avant Resources.

The expiration or termination of this agreement or any Schedule will not destroy
or diminish the binding force and effect of any of the provisions of this
agreement or any Schedule that expressly, or by reasonable implication, come
into or continue in effect on or after such expiration or termination,
including, without limitation, provisions relating to payment of fees and
expenses (including witness fees and expenses and liquidated damage fees),
governing law, arbitration, limitation of liability and indemnity.

You agree to reimburse Avant for all costs and expenses incurred by Avant in
enforcing collection of any monies due under this agreement, including, without
limitation, reasonable attorneys’ fees, court costs and arbitration fees.

We appreciate the opportunity to serve you and believe this agreement accurately
reflects our mutual understanding of the terms upon which the Services will be
provided. We would be pleased to discuss this agreement with you at your
convenience. If the foregoing is in accordance with your understanding, please
sign a copy of this agreement and return it to my attention.

 

Sincerely,

 

Avant Advisory Group, LLC

/s/ Martin S. McDermut

Martin S. McDermut

Managing Director

Accepted and agreed:

 

IRIS International Inc.

By:

  /s/ César M. García

Name:

  César M. García

Title:

  Chairman, President and CEO

Date:

  May 11, 2010

 

4



--------------------------------------------------------------------------------

Schedule to Interim Services Agreement

This Schedule is entered into in connection with that certain Interim Services
Agreement, dated April 30, 2010 (the “Agreement”), by and between Avant Advisory
Group, LLC (“Avant” or “we”) and IRIS International Inc. (“Company” or “you”)
and will be governed by terms and conditions of the Agreement.

Avant Resource Name: Martin S. McDermut

Service Description or Position: Chief Financial Officer (Interim)

Company Supervisor: Chairman, President and Chief Executive Officer

Start Date: May 11, 2010

Minimum Term: 3 months

Termination:

(a) After expiration of any minimum term set forth above, either party may
terminate this Schedule by providing the other party a minimum of 15 days’
advance written notice and such termination will be effective as of the date
specified in such notice, provided that such date is no earlier than 15 days
after the date of delivery of the notice. Avant will continue to provide, and
the Company will continue to pay for, the Services until the termination
effective date.

(b) Avant may terminate this Schedule immediately upon written notice to the
Company if: (i) the Company is engaged in or asks Avant or any Avant Resource to
engage in or ignore any illegal or unethical activity; (ii) the Avant Resource
ceases to be a member or employee of Avant for any reason; (iii) the Avant
Resource becomes disabled; or (iv) the Company fails to pay any amounts due to
us under the Agreement when due. For purposes of this Agreement, disability will
be defined by the applicable policy of disability insurance or, in the absence
of such insurance, by Avant’s management acting in good faith. Notwithstanding
the foregoing, in lieu of terminating this Schedule under (ii) and (iii) above,
upon the mutual agreement of the parties, the Avant Resource may be replaced by
another Avant member or employee.

(c) The termination rights set forth in this section are in addition to and not
in lieu of the termination rights set forth in the Agreement.

Fees: For the first three months, minimum term, the Company will pay to Avant a
fee of $70,000.00 per month for the Avant Resource. The fees will be prorated
for the first and final fee period based on the number of days in that period.
If the engagement extends beyond three months, the fees will be reduced to
$65,000 monthly for months four through six, and reduced further to $60,000 a
month for months seven through twelve. In addition, the Company will reimburse
Avant directly for all travel and out-of-pocket expenses incurred in connection
with this agreement (including any Schedules).

Billings: Upon Execution of Agreement: $35,000. On the 15th and last day of each
month: $35,000 automatically as described in the payment terms section of this
Agreement

Payment: Payments will be split equally (50/50) between Martin S. McDermut and
Avant Advisory Group, LLC. Payments to Avant Advisory will be made in accordance
with the instructions included in the Agreement May 11, 2010. Payments to
Mr. McDermut will be made by direct deposit, instructions to be provided.

Permanent Engagement: You will have the opportunity to make the Avant Resource a
permanent, full-time member of the Company at any time during the term of this
Schedule by entering into another form of Avant agreement, the terms of which
will be negotiated at such time.

In the event of a conflict between the terms and conditions of this Schedule and
the Agreement, the terms and conditions of the Agreement will control.

 

Avant Advisory Group, LLC     IRIS International Inc. By:   /s/ Martin S.
McDermut     By:   /s/ César M. García Name:   Martin S. McDermut     Name:  
César M. García Title:   Managing Director     Title:   Chairman, President and
CEO

 

5